OPINION — AG — PURSUANT TO THE EXPRESS PROVISIONS OF 47 Ohio St. 1971 22.22 [47-22.22], MOTOR LICENSE AGENTS ARE GENERALLY AUTHORIZED, IN ADDITION TO A ONE DOLLAR ($1.00) REGISTRATION FEE, TO MAKE CHARGES FOR NOTARY SERVICES AND OTHER EXTRAORDINARY SERVICES INCLUDING A MAILING SERVICE. CHARGES FOR SUCH EXTRAORDINARY SERVICES MUST BE REASONABLE AND NOMINAL, AND IN THE CASE OF MOTOR LICENSE AGENTS IN COUNTIES WITH A POPULATION OF MORE THAN 300,000, 47 Ohio St. 1971 22.30 [47-22.30](1) PROVIDES A FIFTY CENT ($.50) LIMITATION ON THE CHARGE FOR MAILING AND EXTRA HANDLING. EVEN IN THE ABSENCE OF SUCH EXPRESS STATUTORY AUTHORITY, A MOTOR LICENSE AGENT, AS AN INDEPENDENT CONTRACTOR, MAY OFFER A MAILING AND EXTRA HANDLING SERVICE TO THE PUBLIC FOR A REASONABLE AND NOMINAL FEE THE ACCEPTANCE OF WHICH OFFER CONSTITUTES AN EXECUTED CONTRACT BETWEEN THE TAG AGENT AND THE INDIVIDUAL CUSTOMER. CITE: 47 Ohio St. 1971 22.22 [47-22.22] (MICHAEL CAUTHRON)